SOMERYILLE, J.
— The suit is on certain promissory notes, given by defendants to plaintiff for an interest in a patent right to what was alleged to be an improved churn, the territory included in the purchase being confined to the county of St. Clair, in this State. The defense set up is based on certain statements made by the plaintiff, as inducements to the purchase, relating to the qualities and capacities of the patented article, which are alleged to have been false, and fraudulently made; and want of consideration and failure of consideration are also pleaded.
It is shown that the plaintiff, Tabor, was himself engaged in *95the manufacture of these churns, and at the time of the negotiation he made this fact known to the defendants, and exhibited to them a sample or specimen of his patented invention. The representations alleged to have been made by him at the time are, that the churn would produce butter in from three to live minutes; that it was made of juniper-wood; that the •plunger-rod was nickel-plated, and would not corrode or discolor the milk and butter; and that 'a child, five or six years old, could operate it with ease. The evidence tended to show that these statements were untrue — that it would not produce butter in less than ten minutes; that the body of the churn was made of white-pine, and the top of poplar-wood; that it was too heavy for use by women or children, requiring the strength of a man to operate it; and that the rod was not nickel-plated, but was made of polished iron, and would corrode or discolor the milk and butter, to such extent as to render the invention entirely worthless. The sample churn exhibited by plaintiff was painted on the outside, and was inspected by one of the defendants.
It was objected in the court below, that the evidence offered by the defendants as to the foregoing statements was inadmissible; because the contract of -sale was in writing; and that its tendency was to vary the terms of the writing, by super-adding a verbal warranty of the article sold, when none was-contained in the contract itself. In all cases where the action is ex contractu, brought for an alleged breach of a contract of warranty, this is undoubtedly the rule. Oral proof of a warranty is inadmissible in this class of cases, because its effect is clearly to vary the terms of the written instrument, h} super-adding another term or condition not expressed by the parties. 1 Parsons Contr. *589-590. But the rule is otherwise where the action is ex delicto, based on the tort or deception practiced by the false warranty. Parol evidence is always admissible, to show that a coritract was induced by “an oral warranty made by one of two contracting parties, which was false to the knowledge of the party.making it, and was made for the purpose of throwing the other contracting party off his guard, and fraudulently obtaining his consent to the bargain.” — 1 Addison Contr. § 629. Such false representations are entirely collateral to the contract; and when made as an inducement to procuring its execution, they constitute a fraud, which vitiates its legal validity, so far, at least, as to render it voidable at the option of the party defrauded, seasonably expressed upon the discovery of the fraud. — Nelson v. Wood, 62 Ala. 175; Blackman v. Johnson, 35 Ala. 252; 1 Greenl. Ev. § 284.
The settled rule as to the nature of the representations which will avoid a contract of sale is well stated in the case of Sledge *96v. Scott, 56 Ala. 202. The rule, as there announced, is, that “ a misrepresentation by a vendor of chattels, of a, material fact, made at the time of, dr pending the negotiation for the sale, on which the purchaser has the right to rely, and in fact relies, is a fraud, furnishing a cause of action to the purchaser, or a ground of defense to an action for the purchase-money.”' Benj. on Sales (3d Ed.), § 454; Story on Sales, § 165.
No particular words are essential to constitute a warranty. As a general rule, there must be the affirmation of some fact, as distinguished from' the mere expression of an opinion. Words of praise or commendation by a vendor, such as are ordinarily used by honest tradesmen, as arts of persuasion to-induce purchase, are deemed insufficient. They fall within the maxim, Simplex commendatio non obligat, and however extravagant, they do not in law impose a liability, either in the nature of contract or of tort. — Farrow v. Andrews & Co., 69 Ala. 96; 1 Parsons’ Contr. *579-581; 2 Brick. Dig. p. 408, §§ 75-78. A false statement, however, when deliberately made, although in the shape of an opinion, as to the quality, quantity or condition of the article sold, may -often be construed to be a warranty, if it be so intended and understood by the parties. — 1 Whart. Contr. § 259; Barnett v. Stanton, 2 Ala. 181. In Wilcox v. Henderson, 64 Ala. 535, it was said that “ to constitute expressed opinion a ground, or instrument of fraud, it must be knowingly false, made with intent to deceive, and must be accepted and relied on as true.” In determining the question of intention, which is generally one for the jury, at least in cases of doubt, a decisive test is, as suggested by Mr. Benjamin, “ whether the vendor assumes to-assert -a,fact of which the buyer is ignorant, or merely states an opinion or judgment, upon a matter of which the vendor has no special. Imowledge and on which the buyer may be expected also to have an opinion, and to exercise a judgment. In the former case there is a warranty, in the latter not.”’ Benjamin on Sales (3d Ed.), § 613; Kenner v. Harding (85 Ill. 264), 28 Amer. Rep. 615. And “ what would be matter of opinion,” says Mr. Wharton, when spoken by a non-specialist, may be a matter of fact when spoken by a specialist.” — 1 Whart. Contr. §§ 259-260.
There are many adjudged cases illustrating these principies in their application to the sale of patented rights and inventions. It has been said generally, that statements made by vendors, as to the utility of such patents, are considered matters of opinion, while those having reference to their practical capacity and characteristics are deemed matters of .fact (1 Whart. Contr. § 259); a proposition which can not be taken to ■be universally accurate, many cases being dependent upon their *97own peculiar surroun clings. It lias been held in an English case, that a statement to a fanner by a vendor, who was the patentee’s agent for the sale of an agricultural machine, known as “iVood’s Patent Reaper,” that it would “cut wheat, barley, &c., efficiently,” was not a warranty, but a recommendation. Chalmers v. Harding, 17 L. T. N. S. 571. In Elkins v. Kenyon, 34 Wis. 93, the assertion by the vendor of a patented machine for elevating hay, that it would work “ in all kinds of hay, grain, straw and other grass,” and was “ in all respects fib for the use intended,”- was decided to be a warranty. In Nelson v. Wood, 62 Ala. 175, where the subject of sale was the right to use a patented process for tanning leather, representations made by the vendor as to the time it would take, and the guality of the leather produced, were held sufficient to vitiate the contract of sale, on proof being made that they were false, and that the process was of no value.'
The case of Bigler v. Thickinger, 55 Penn. St. 279, was strikingly similar to the one in hand, being a suit on a note given for a patent right for a churn. The representation made was, that it would make butter in from seven to ten minutes. One of the defenses set up being misrepresentation and fraud, the court said “ The representation of what the churn would do proved utterly false; and although this was not a warranty in itself, yet it was for the jury to say, under'all the circumstances, whether it was not a false representation, knowingly and fraudulently made. The parties were not in a position of perfect equality to judge of the article, and hence the representation of the seller, if falsely made, would avoid the contract. The jury found the falsity of the representations, and the worthlessness of the article, and this established a good defense.”
In Rose v. Harley, 39 Ind. 77, a false assertion made by the vendor of a-patent, as to what improvements were covered by it, was held to vitiate the sale of an interest in the patent right. So, in Allen v. Hart, 72 Ill. 104, false assertions as to the value of the territory covered by the patent, to be included in the purchase, based upon the statement of matters of fact, within the knowledge of the vendor and not of the purchaser, were decided to be a good ground of action to recover back the consideration paid for an interest in the patent right.
The charges given by the court below, in reference to the representations made by the plaintiff, Tabor, were correct, being in full accord with the principles above stated.
It is further contended, however, that the defendant can not set up fraud as a defense to this action, based on the falsity of these representations, because he inspected the specimen or sample churn exhibited to him by plaintiff, and it corresponded *98with those manufactured by the vendor, and subsequently ordered by the defendant for sale in his purchased territory.
The rule is generally stated to be, that neither a general nor an implied warranty will cover defects which, being external and visible, are “plain and obvious to the purchaser” upon mere inspection with the eye. — Livingston v. Arrington, 28 Ala. 424; Benj. on Sales (3d Ed.), § 617; 1 Whart. Contr. § 225. It is said by Mr. Parsons, that “if there be an express warranty, an examination of samples is no waiver of the warranty ; nor is any inquiry or examination into the character or quality of the things sold; for a man has a right to protect himself by such inquiry, and. also by a warranty.” — 1 Parsons Contr. (6tíi Ed.), *586. Mr. Wharton observes, that warranties may be found to extend to patent defects, unless the statement made is. “glaringly inconsistent” with the visible condition of things. — 1 Whart. Contr. § 245. A warranty that a horse has both eyes, when he is manifestly blind, would not, it is apprehended, impose any liability. — 1 Add. Contr.- § 628. And, as held in an old case, “if one sells purple to another, and saith to him ‘This is scarlet,’ the warranty is to no purpose.” It was said, that to “ warrant a thing that may be perceived at sight is not good.” — Baily v. Merrell, 3 Bulstr. 95; Benj. on Sales (3d Ed.), § 617. But, as observed by Chancellor Kent, “ if the vendor says or does any thing whatever, with an intention to divert the eye, or obscure the observation of the buyer, even in relation to open defects, he would be guilty of an act of fraud.” — 2 Kent Com. *484-85.
It does, not appear that the defects in the patented churn, shown to the defendant by plaintiff at the time of their negotiation, were of this obvious character. The churn was painted on the outside, thus concealing the nature of the material of which it was constructed; and we can not say, without proof, that the appearance of white pine and juniper-wood is so different as to be glaringly obvious to the eye, when inspected under such circumstances. The same is true as to the handle or rod, and the representations which were made touching it.
The parties to the sale, moreover, were not in a condition of relative equality touching their knowledge, or ability to judge accurately of the thing sold. The plaintiff was a specialist, or expert, being a manufacturer of such articles; and was therefore possessed of a knowledge of facts in reference to their nature, capacity and structure, of which the defendant was both actually and professedly ignorant. In such cases, the misrepresentations of the seller will the more readily avoid the contract, and many statements when made by him will be deemed affirmations in the nature of fact, although they might be construed con jectural, or matters of opinion, had they emanated *99from one not- enjoying such opportunities of information. Such is the rule, at least, when such assertions are shown to have been falsely made, and were material inducements to the contract. — Bigler v. Flickinger, 55 Penn. St. 279-283; 1 Par. Contr. *580; 1 Whart. Contr. §§ 259-60.
The evidence is clear, that a part of the' inducement to the purchase by defendants of the patent right in question was the ability and readiness of the plaintiff to furnish the defendants with a supply of the patented articles. The purchase was entirely useless without it. The plaintiff being himself the manufacturer, and having contracted to supply the articles manufactured by him for a special purpose, he must be held, by implication, to have stipulated that they were useful, and reasonably suitable for the purpose for which they were furnished. If they proved to be worthless, this would be considered a failure of consideration in the contract, resulting from a breach of the implied warranty. The purchaser, in such cases, has a right to rely upon the judgment and skill of the manufacturer. — Pacific Guano Co. v. Mullen, 66 Ala. 582; Benj. on Sales (3d ed. Bennett), §§ 657, 661; Snow v. The Schomacker Manufg. Co., 69 Ala. 111; Hight v. Bacon (126 Mass. 10), 30 Am. Rep. 639.
The rulings of the court are in strict conformity to the foregoing principles, and its judgment is affirmed.